DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 08/05/2021. Claims 9-10, 12-13, 15-16 are pending. Claim 9 is currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/29/2021 was filed after the mailing date of the Non-Final Rejection on 05/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.


Claim Rejections - 35 USC § 103
4.	Claims 9-10, 12-13 & 16 stand rejected under 35 U.S.C. 103 as being unpatentable over OKUBO (JP 2007-262243 A; citations below are to the English text translation provided by Applicant with their IDS filed on 02/26/2019).
	As to independent claim 9, OKUBO teaches a (meth)acrylic resin composition (see para. 0004-0006) comprising the following components (A) to (C): component (A) a urethane modified oligomer having a (meth)acrylic group (see para. 0023: urethane dimethacrylate compound); component (B): a monomer having a hydroxyl group and/or a carboxylic group and one (meth)acrylic group in a molecule (see para. 0008-0012: examples of compounds having hydroxyl and (meth)acrylate groups; see para. 0019: diluents used in order to obtain good adhesiveness include, for example, 2-hydroxyethyl (meth) acrylate); component (C): an organic peroxide having the following structure: 
    PNG
    media_image1.png
    146
    438
    media_image1.png
    Greyscale
 (see para. 0014: the polymerization initiator (B) is preferably an organic peroxide, which has an –O—O— bond in the molecule, for example dialkyl peroxides or diacyl peroxides) and component (D): electroconductive particles (see para. 0015: silver powder usually contained in 70% to 95% by weight or less in the resin composition, if less than 70% the conductivity deteriorates). OKUBO does not require, or even suggest including, a rubber, elastomer, and/or thermoplastic resin in his resin composition. Thereby, OKUBO satisfies the “wherein the composition does not include…” feature recited in the last line of claim 9.
OKUBO fails to explicitly disclose that the composition includes [1] 100 to 1,000 parts by mass of the component (D) and [2] a ratio of parts by mass of the component (A) and parts by mass of the component (B) ranges from 20:80 and 80:20 [feature added by the current amendment to claim 9], both with respect to 100 parts by mass in total of the component (A) and the component (B).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected [1] parts by mass of component (D) (e.g. silver powder in OKUBO para. 0015) and [2] a ratio of parts by mass of component (A) (see para. 0043-0046: a urethane-modified acrylate resin present in an amount of about 40-80 wt%) to parts by mass of component (B) (see para. 0056-0057 & 0061-0062: a (meth) acrylate monomer present in an amount of about 13-20 wt%) in amounts that fall within the claim recited ranges. OKUBO clearly teaches compositions containing components A, B, C, D as defined in claim 9 and a high content of silver powder for the same utility, e.g. a thermocurable conductive adhesive (see OKUBO para. 0003-0006 and the present specification at para. 0013-0014). The content of components (A), (B) and (D) can be regarded as conventional experimental parameters; adjustments to the amounts will occur to those skilled in the art in view of the needs of the actual situation. It is noted that there has been no showing of unexpected results to rebut a prima facie case of obviousness. See MPEP 2144.05 I. 
As to claims 9-10, OKUBO is silent on the claimed property of component (B), namely its surface tension. However, the monomer disclosed in OKUBO would necessarily possess the claimed surface tension property because of the substantially identical composition (in this case, OKUBO para. 0019 teaches 2-hydroxyethyl (meth)acrylate and 2-hydroxybutyl (meth)acrylate as examples of (meth)acrylate compounds having a hydroxyl group and carboxylic group used as diluents; these are two of the component (B) options recited in instant claim 13). Thus, the monomer in OKUBO would have necessarily possessed the claimed properties and claims 9-10 are obvious over OKUBO. See MPEP 2112.01 II. 
Alternatively with respect to claims 9-10, it has been held to be within the general skill of an artisan to prepare/select a monomer with a particular surface tension on the basis of its suitability for the intended use as a matter of obvious engineering choice. Since OKUBO teaches the claim recited component (B) monomer(s) (see for example para. 0008-0012 & 0019), it would have been obvious to one skilled in the art to prepare a resin composition containing a monomer (B) having a particular surface tension from the options taught by OKUBO and general knowledge in the art.
As to claim 12, OKUBO teaches the (meth)acrylic resin composition according to claim 9, wherein the component (C) is an organic peroxide having the following structure: 
    PNG
    media_image2.png
    159
    443
    media_image2.png
    Greyscale
 (see the middle of para. 0014: bis(4-t-butylcyclohexyl)peroxydicarbonate is one example of an organic peroxide that corresponds to Chemical Formula 2; shown here as drawn by ChemDraw Professional).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 13, OKUBO teaches the (meth)acrylic resin composition according to claim 9, wherein the component (B) is 2-hydroxyethyl (meth)acrylate or 2-hydroxybutyl (meth)acrylate (see para. 0019).
	As to claim 16, OKUBO teach a thermocurable electroconductive adhesive comprising: the (meth)acrylic resin composition according to claim 9 (see para. 0003: semiconductor die attach paste or a material for adhering a heat radiating member; see para. 0028: the resin composition of the present invention has good low-temperature curability and storage stability and high adhesiveness).

Claim Rejections - 35 USC § 103
5.	Claim 15 stands rejected under 35 U.S.C. 103 as being unpatentable over OKUBO (JP 2007-262243 A; citations to its translation PDF), in view of McNeilly et al. (US 2006/0289837 A1).
As to claim 15, OKUBO teaches the (meth)acrylic resin composition according to claim 9 as described above, wherein the component (D) electroconductive particles are silver (see para. 0015: silver powder), but fails to disclose that the particles are surface treated with stearic acid.
	However, McNeilly, in analogous art of silver conductive particles for adhesives (see para. 0011, 0027: conductive silver particles; para 0033: mix with other components to make a paste), teaches silver powder and/or flake that are surface-treated with stearic acid (see para. 0016, 0024: fatty acid lubricants, e.g. stearic acid, bond to the surface of the silver particles; claims 1, 12, 14, 18).
Therefore, in view of the teaching of McNeilly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition taught by OKUBO by incorporating the stearic acid surface treatment taught by McNeilly to arrive at the claimed invention because OKUBO suggests that the silver powder used in the present invention is not particularly limited (see OKUBO para. 0015). McNeilly clearly teaches that electrically conductive particles that have been treated with stearic acid is a well-known technical feature for resin compositions. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed stearic acid surface treatment for the silver particles in the resin composition with a reasonable expectation of success for improving conductivity, (see McNeilly para. 0005, 0007), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


Response to Arguments
6.	Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 
	Applicant argues on pg. 6 of their Remarks that Okubo fails to disclose the above features related to the compositions, at least, that the claimed parts by mass of the component (A) and parts by mass of the component (B) ranges from 20:80 to 80:20 with respect to 100 parts by mass in total of the component (A) and the component (B) and that there is no sufficient evidence of record for the required motivation to modify Okubo’s composition by selecting the parts by mass of the component (A) and (B) to arrive at the claimed ratio. In pg. 7 of the Remarks, Applicant cites Examples in Okubo which convert to values around 85:15, then argue that Okubo’s ratio of parts does not fall in or overlap the claimed range from 20:80 to 80:20.
However, even if range of prior art and claimed range do not overlap, a prima facie case of obviousness exists if the ranges are close enough that one would not expect a difference in properties. See MPEP 2144.05 I; In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). Applicant has not provided the criticality of their ratio of (A):(B), e.g. 80:20, compared to a composition having a 
Applicant then argues that reading Okubo and lacking a good reason, an ordinary skilled person in the art would not have the motivation to select the claimed parts by mass of the component (A) and (B) to arrive at the claimed ratio.
However, since Okubo teaches that you can vary the amounts of each component in the resin composition, the “parts by mass” and weight ratio calculated therefrom would be recognized by those in the art to be result effective variables. No comparative/experimental data has been provided to show the criticality of the instantly claimed ratio of (A) urethane modified oligomer and (B) monomer having a hydroxyl group and/or a carboxylic group, as recited in independent claim 9. 
Applicant argues that McNeilly also does not teach or suggest the claimed ratio of the component (A) to the component (B). 
However, since Okubo reasonably discloses and/or suggests this ratio, Applicant’s argument regarding McNeilly is moot. For at least the reasons discussed above, the claim rejections are maintained.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). -- A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        October 25, 2021